DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the plant frame does not rest on a plane” and “wherein when said plant frame and grate system is cast from said concrete, said plant frame and grate system cannot be disassembled,” both in claim 1.
As to the first limitation, namely “the plant frame does not rest on a plane,” there is no written description support in Applicant’s disclosure as originally filed for such limitation; nor is there antecedent basis in the Specification for “a plane.” In the Remarks, Applicant asserts that “a plane” is “a flat or level surface,” and further relies upon this language to distinguish the invention, i.e., a system that “is buried in the ground,” over prior art that “rest[s] on a solid support.” Rem. 9 (emphases omitted) (citing Merriam-Webster Dictionary; Hess at Abstract). Accordingly, Applicant attempts to narrow “a plane” to an actual surface that is flat or level. However, in view of the absence of “a plane” in the disclosure, an ordinarily skilled artisan at the time of Applicant’s invention would not have understood “a plane” to require “a flat or level surface,” nor does such feature have written description support. In particular, that imaginary flat or level surface created by drawing a straight line and a surface therefrom. Furthermore, Applicant’s own plant frame rests on a plane of the ground (see figure 2b), and as such, the limitation contradicts the actual disclosures provided by Applicant.
As to the second limitation, the limitation contains two parts which are each addressed in turn. First, there is no written description support for the system being “cast from [ ] concrete.” Notably, the grate or plate forms a required component of the claimed plant frame and grate system, and Applicant’s Specification does not support at least the grate or plate being “cast from [ ] concrete.” Second, there is no written description support that the system “cannot be disassembled” when cast from concrete. For example, there is no disclosure that the grate or plate cannot be removed, i.e., disassembled.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4, 9, 14, 18-21, 23, 28, 31, 34, 36, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “wherein the plant frame does not rest on a plane” and “wherein when said plant frame and grate system is cast from said concrete, said plant frame and grate system cannot be disassembled.”.
As to the first limitation, namely “the plant frame does not rest on a plane,” there is no written description support in Applicant’s disclosure as originally filed for such limitation; nor is there antecedent basis in the Specification for “a plane.” In the Remarks, Applicant asserts that “a plane” is “a flat or level surface,” and further relies upon this language to distinguish the invention, i.e., a system that “is buried in the ground,” over prior art that “rest[s] on a solid support.” Rem. 9 (emphases omitted) (citing Merriam-Webster Dictionary; Hess at Abstract). Accordingly, Applicant attempts to narrow “a plane” to an actual surface that is flat or level. However, in view of the absence of “a plane” in the disclosure, an ordinarily skilled artisan at the time of Applicant’s invention would not have understood “a plane” to require “a flat or level imaginary flat or level surface created by drawing a straight line and a surface extending therefrom. Furthermore, Applicant’s own plant frame rests on a plane of the ground (see figure 2b), and as such, the limitation contradicts the actual disclosures provided by Applicant.
As to the second limitation, the limitation contains two parts which are each addressed in turn. First, there is no written description support for the system being “cast from [ ] concrete.” Notably, the grate or plate forms a required component of the claimed plant frame and grate system, and Applicant’s Specification does not support at least the grate or plate being “cast from [ ] concrete.” Second, there is no written description support that the system “cannot be disassembled” when cast from concrete. For example, there is no disclosure that the grate or plate cannot be removed, i.e., disassembled.
Claims 2, 4, 9, 14, 18-21, 23, 28, 31, 34, 36, and 37 are each rejected as being dependent from a rejected base claim.
Claim(s) 1, 4, 9, 14, 18-20, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess, FR 2668029 (English-language translation provided on PTO-892 mailed 7/6/2020), in view of Han, U.S. Patent Application Publication No. 2011/0167717 A1.
 Claim 1, as best understood (see new matter objection and 112(a) rejections above), Hess teaches a plant frame and grate system, comprising:
An open-bottomed frame (1; see figure 1) comprising four open vertical walls (vertical walls of 1) each having a top side (top sides of 1, forming 5, 6, 7, 8) and a bottom side (bottom sides of 1, forming 11 or 12; see id. and translation at page 3, paragraph 12 to page 4, paragraph 1) and a partially-open top wall (2, 3) having an opening (47), a top side (top sides of 3, 16, 17, 18, 19; see figure 1) and a bottom side (bottom sides of 3, 16, 17, 18, 19; see id.), wherein the vertical walls are arranged so as to create an interior space (see id.) with the partially-open top wall affixed to the top side of one or more of the four vertical walls (see figure 1; translation at page 3, paragraph 12 to page 4, paragraph 2; page 4, paragraph 7 to end of page 4), wherein the interior space contains growing media (soil; see translation at page 1, paragraph 4) and vegetation (tree; see Abstract and translation at page 1, paragraphs 1-7 and page 6, paragraph 2) that is planted within the growing media contained within the interior space and the vegetation is capable of growing out from the interior space through the opening of the partially-open top wall (see figure 1 and translation at page 5, paragraphs 8-9) while roots within the vegetation grow downward beyond the bottom sides of the four vertical walls of the plant frame and grate system (see figure 1 and translation at page 4, paragraph 1 and page 6, paragraph 5);
A grate (61, 62, 63, 64; see figure 1, showing apertures 77) having a top surface and a bottom surface (see id.) or a plate (61, 62, 63, 64 also form a plate; see id.) having a top surface and a bottom surface (see id.), wherein the grate or plate see figures 1 and 5 and translation at page 5, paragraphs 7-8 and page 6, paragraphs 3-4); and
A notch (25; see figures 1 and 5) that is a slightly lower level or a recessed surface within the partially-open top wall of the plant frame and grate system (see id., figure 5 showing 25 slightly recessed or at a lower level than the top of the wall 21) that allows the grate or the plate to be set and supported (see figure 5 and translation at page 4, paragraphs 5-6 and page 5, paragraph 7) while maintaining nearly equal elevation of the grate or plate’s top surface and a surface of a top side of the partially-open top wall of the plant frame and grate system (see id.), supporting beams affixed to the interior of the frame or lateral cross members (37, 38, 41, 42; see figure 1 and translation at page 5, paragraphs 7-8);
Wherein the plant frame and grate system is buried in the ground (see translation at page 1, paragraphs 4-6 and 9);
Wherein the plant frame is cast from concrete (see figure 1 and translation at Abstract);
Wherein when the plant frame and grate system is cast from the concrete, the plant frame and grate system cannot be disassembled (see id. and translation at page 1, paragraph 7; if the system were to be cast from concrete, then it would not be able to be disassembled);
Provided the plant frame and grate system has an open bottom wall or base member. See figure 1.
Hess does not teach equal elevation—Hess teaches almost equal elevation, as discussed above—of both the top surface of the grate or plate and the surface of the top see translation at page 1, paragraph 4). Additionally, Hess teaches that the system includes a metal peripheral frame (2).
In the event Hess does not expressly teach that when the system is cast from concrete, the system cannot be disassembled, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to improve the strength and durability of the system by creating an integral construction. The use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Han, similarly directed to a plant frame and grate system, comprising: an open-bottom frame (110, 120; see figures 2 and 6) comprising four open vertical walls (vertical walls of 101, 102; see id.) each having a top side (top surfaces of 101, 102) and a bottom sides (bottom sides of 101, 102; see id.) and a partially-opened top wall (top is covered by 130, the “top wall” formed by some of the panels 131a, 131b, which are each partially open; see figure 4 and paragraph [0044]) having a top side (top sides of 131a, 131b; see figures 1, 4, and 6) and a bottom side (bottom sides of 131a, 131b; see id.), wherein the vertical walls are arranged so as to create an interior space (see id.) with the partially-open top wall adjacent to the top side of one or more of the four vertical walls (see id.), wherein the interior space contains growing media (soil) and vegetation (tree) that is planted in the growing media contained within the interior space see figures 1 and 6) while roots within the vegetation grow downward beyond the bottom sides of the four vertical walls of the plants frame and grate system (inherently required by Han, given the shallow depth of the frame and size of the tree; see figure 1); a grate (one of the others of 131a, 131b) having a top surface and bottom surface (see figures 4, 6, and 7) or a plate (the one of the others of 131a, 131b is also a plate) having a top surface and a bottom surface (see id.); a notch (formed by 111, 121) that is slightly lower level or a recessed surface (see figure 5A) within the plant frame and grate system that allows for the grate or plate to be set and supported (see id. and figure 6) while maintaining equal elevation of the grate or plate’s top surface and a surface of a top side of the top wall of the plant frame and grate system (see id.), supporting beams affixed to the interior of the frame (111, 121 are supporting beams affixed to the interior of the frame; see figures 5A and 6) or lateral cross members; wherein the plant frame and grate system is buried in the ground (see figures 6 and 8) so that only the top surface of the system is exposed so that the top wall’s surface is at ground-level (see id.); provided the plant frame and grate system has an open bottom wall or base member. See id. Hess further teaches that the plant frame does not rest on a plane, as the limitation is best understood. Compare Hess at figure 6, with Applicant’s figure 2b. Hess also teaches using any material capable of resisting erosion, and that plastic reduces the manufacturing cost and weight, and ensures easy processing of the system. See paragraph [0026].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hess to have equal elevation of the grate or plate’s see Hess at page 1, paragraph 4).
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the peripheral frame of Hess to be constructed of a different material, such as plastic, as taught by Han, in order to reduce manufacturing costs and the weight of the system, as well as to ensure easy processing. See Han at paragraph [0026]. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Applicant’s Specification discloses no criticality of the newly added features, and such features amount to merely modifying the material of the plant frame and grate system of Hess as modified by Han using well-known, conventional materials.
Re Claim 4, Hess as modified by Han teaches that the growing media is located within the interior space created by the four side walls of the plant frame and grate system (see Hess translation at page 1, paragraph 4 and page 5, last paragraph; Han paragraph [0044]), and the vegetation is planted within the growing media located with the interior space created by the four walls of the plant frame and grate system (see Hess translation at page 5, paragraph 8; Han at figures 6 and 8), wherein the grate or plate partially exposes the interior of the system to the atmosphere (see Hess at figure 1 See Hess translation at page 5, paragraph 8; Han at figure 1.
Re Claim 9, Hess as modified by Han teaches that the plant frame and grate system is buried adjacent to a pedestrian walking surface or a paved area. See Hess translation at page 1, paragraphs 2-6 and page 4, paragraph 6; Han at paragraphs [0005]-[0007].
Re Claim 14, Hess as modified by Han teaches that the paved area is a road or street. See id.
Re Claim 18, Hess as modified by Han teaches that the grate or the plate is positioned in the notch or upon the supporting beams or lateral cross members. See Hess at figures 1 and 5 and translation at page 5, paragraphs 7-8; Han at figures 5A and 6.
Re Claim 19, Hess as modified by Han teaches that when the grate or the plate is installed in the notch, supporting beams affixed to the interior of the frame or lateral cross members, the top surface of the grate or the top surface of the plate is level with the top side of the partially-open top wall of the plant frame and grate system (see Hess as modified by Han in the rejection of claim 1 above; see also Han at figures 6 and 8), creating a flat, level surface. See id.
Re Claim 20, Hess as modified by Han teaches a recess (recesses covered by Hess 61, 62, 63, 64; see Hess translation at page 6, paragraphs 3-4) in the partially-see id. and Hess at figure 1), wherein the recess may be fitted with pavers, step stones, gravel or decorative material. See id., noting that “may be fitted” is not a positive recitation, and Hess teaches that the grate or plate “can be placed,” implying that alternative structures may be placed.
Re Claim 37, Hess as modified by Han teaches that the plant frame and grate system is designed to allow the roots of the vegetation planted within the interior space of the plant frame and grate system and to be re-directed downward and outward (through Hess 12; see Hess at figure 1 and translation at page 3, last paragraph to page 4, paragraph 1 and page 6, paragraph 5) from the four vertical walls that create the interior space (see id.) of the plant frame and grate system into the ground in which the plant frame and grate system is buried; wherein the roots of the vegetation contained within the interior space of the plant frame and grate system are prevented from growing upwards. See Hess at figure 1, noting that the system would function as “designed.”
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess and Han as applied to claim 1 above, and further in view of Dreyer et al., U.S. Patent No. 5,704,159 (hereinafter Dreyer).
Re Claim 2, Hess as modified by Han teaches that the grate or plate partially exposes (at Hess 77, 65) the interior space of the plant frame and grate system to the atmosphere. See Hess at figure 1 and translation at page 5, paragraph 3 and page 6, paragraph 4. Hess as modified by Han does not expressly teach that the plate or grate is a polymer-based or metal-based fabricated grate or plate.
see figure 1) and a grate or plate (10), teaches that it is well-known for the grate or plate to be a polymer-based or metal-based fabricated grate or plate. See column 2, lines 55-59.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the grate or plate of Hess as modified by Han to be a polymer-based or metal-based grate or plate, as taught by Dreyer, in order to use conventionally-known materials to provide durability and strength. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess and Han as applied to claim 9 above, and further in view of Shani et al., U.S. Patent Application Publication No. 2016/0037728 A1 (hereinafter Shani).
Re Claim 21, Hess as modified by Han does not teach a growing media as claimed.
Shani, similarly directed to a plant system, teaches that it is known in the art to have a growing media (see, e.g., Abstract) selected from the group consisting of a discrete (see, e.g., figures 35 and 46) zone of an organic growing material (see paragraphs [0124]-[0125], [0173], and [0301]-[0302]), a discrete zone of an inorganic growing material (see id.), a discrete zone of a mixture of both organic and inorganic growing material (see id.), or any combination thereof, wherein the growing media is engineered and blended in proportions that would provide support for adjoining see also Hess translation at page 1, paragraphs 5-6 and 9); wherein the growing media stores oxygen (see paragraphs [0116]-[0117] and [0171]) that promotes the growth of the vegetation in the system (oxygen promotes vegetation growth).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hess as modified by Han to have the growing media of Shani, in order to enhance the delivery of oxygen and water to the rootball, thus optimizing growth. It is noted that the modification of Hess as modified by Han to have the growing media of Shani would result in the growing media is contained entirely within the interior space of the system or extends beyond the bottom sides of the four vertical walls of the system into the surrounding ground in which the system is buried. See Hess at figure 1; Han at figure 6. Although Hess as modified by Han and Shani does not expressly teach a discrete layer, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the growing media of Hess as modified by Han and Shani to be a discrete layer, used only near the roots of the plants, where it is beneficial. See Shani at paragraph [0005]. Applicant’s Specification does not disclose any criticality of layers versus a mixture (see Spec. [0058]), reciting them in the alternative.
Re Claim 23, Hess as modified by Han and Shani teaches that the growing media creates a sump (see Shani at paragraphs [0114]-[0115], [0136]-[0137], [0291]-[0292], [0316]-[0317], and [0465]), wherein the sump collects rainwater from the see id.; Hess at page 1, paragraphs 2-6; Han at figure 1 and paragraph [0007]), wherein the collected rainwater irrigates the vegetation planted in the plant frame and grate system. See id.
Claims 28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess and Han as applied to claim 1 above, and further in view of Matz, U.S. Patent No. 6,138,405.
Re Claim 28, as best understood, Hess as modified by Han does not teach accessible electrical outlets or first and second waterproof conduits. Han teaches that decorative and/or aesthetically-pleasing devices (140) may be incorporated into the system and/or onto vegetation planted in the system. See paragraph [0038].
Matz, similarly directed to a plant frame system, teaches that it is well-known in the art for the system to comprise an accessible electrical outlet (in 118, 462; see figures 1, 18, and 18A, column 8, lines 62-65, and column 10, lines 54-65); a first waterproof conduit (30, 80; see figures 8 and 9, column 7, lines 31-32, and column 8, lines 62-65) containing the electrical outlets (see figures 1 and 18A) accessible to a user once the system is installed into the ground (see id. and figures 8 and 9); and a second conduit (212 or 454) that is connected to the first waterproof conduit (see figures 9 and 18A) and that extends out from the system to a remote power source (118, 462; see id. and column 8, lines 62-65); wherein the electrical outlet provides power to the system so that decorative and aesthetically-pleasing devices (90) may be incorporated into the system or onto vegetation planted in the system or incorporated both into the system and on the vegetation. See figures 7 and 8.
see also Matz at figures 8 and 9, showing two electrical wires) or backup outlets in the event of failure of one, and to prevent damage to the wires in the second conduit, respectively.
Re Claim 34, Hess as modified by Han and Matz teaches that the electrical outlets provide power to spotlights (Han 140; Matz 90) directed onto the vegetation growing out of the system. See Han at figure 1 and paragraph [0038].
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess, Han, and Matz as applied to claim 28 above, and further in view of Ericksen, U.S. Patent No. 5,245,507.

Ericksen, similarly directed to a plant system comprising electrical outlets (30; see figure 3) that provide power to the system for growing plants, teaches that it is well-known in the art to have a lock box to prevent unauthorized access to the accessible electrical outlets. See figure 3 and column 3, lines 55-64, noting that 10 is a lock box that has 39, 40 for receiving a lock.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hess as modified by Han and Matz to have a lock box to prevent unauthorized access to the accessible electrical outlets, as taught by Ericksen, in order to prevent unauthorized access to the outlets.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess and Han as applied to claim 4 above, and further in view of Thomas, AU 2008201960 A1 (submitted by Applicant on IDS filed 2/14/2019).
Re Claim 36, Hess as modified by Han does not teach the claim limitations.
Thomas, similarly directed to a plant frame system (see, e.g., figure 3), teaches that it is well-known in the art to have the system comprise tubing or piping (56, 28) embedded into the frame of the system (see id.) and extending outward from the system to a remote water supply (see figure 12 and page 15, lines 23-24 and page 16, lines 7-13); wherein the tubing or piping provides supplemental irrigation to the vegetation planted in the system. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hess as modified by Han to have tubing or piping .
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
Applicant argues that Hess teaches the concrete ring (1) resting on a plane, a metal peripheral frame (2), and cast iron plates divided into at least two parts. Rem. 8-9.
While Applicant argues Hess teaches certain features claim 1 has been amended to exclude, Applicant does not provide sufficient evidence as to why an ordinarily skilled artisan at the time of Applicant’s invention would not have found it obvious to combine the teachings of Hess and Han to arrive at the claimed invention.
Furthermore, Applicant’s argument that “Hess fails to teach, suggest or infer that the ‘concrete ring’ has an openings in its circular wall,” is not commensurate in scope with claim 1, which does not require such a feature. See Rem. 9.
Applicant’s arguments directed to the claims depending from claim 1 refer to the limitations presented in claim 1, and are therefore unpersuasive for the same reasons as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642